 Case 18-15795-amc          Doc 32-1 Filed 03/25/19 Entered 03/25/19 09:42:50                  Desc
                                  Service List Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                 :
                                                       :
         Carol Rosado                                  :
                                                       :
                                                       :
                                                       :       Case No. 18-15795AMC
                                                       :
Debtor(s)                                              :       Chapter 13



                                  CERTIFICATE OF SERVICE




         I, Brad J. Sadek, Esq., hereby certify that on March 25th, 2019 a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested
parties, the Trustee and all affected creditors per the address provided on their Proof of Claims.


                                                                    Very Truly Yours,

March 25th, 2019                                               /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
